Appeal from a judgment of the Supreme Court (Kane, J.), entered August 26, 1996 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole denying petitioner’s request to have good behavior time credited to his life sentence.
Petitioner was convicted in 1968 of the crime of murder in the first degree and was sentenced to a prison term of 15 years to life. Petitioner contends on this appeal that good behavior time should be considered by the State Board of Parole in determining his parole release. The precise issue raised on this appeal was previously considered and rejected by this Court as an alternative ground for dismissing petitioner’s prior proceeding (see, Matter of Bressette v The Court, 211 AD2d 927). Under the circumstances, and as there is no indication that petitioner did not have a full and fair opportunity to litigate the issue, petitioner is precluded from • relitigating it now (see generally, Matter of Hubbard v Town of Sand Lake, 223 AD2d 794, 795-796, lv denied 88 NY2d 808). Moreover, even if we were to address this issue, we would again determine that good-time credit may not be used to offset a life sentence (see, Correction Law § 803 [1] [a]).
Cardona, P. J., White, Casey, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.